Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Objections
Claims 17-18 are objected to because of the following informalities: 
Regarding Claim 17, line 8, the limitation of “sealing seal” appears it should be “sealing sheet” as disclosed on page 7 lines 4 of the specification filed on 3/28/2022.
Claim 18 is also objected since the claims depend on claim 17.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 18, the limitation of “the upper electrode” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-15, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bubnova (NATURE MATERIALS,  VOL 10, JUNE 2011) in view of Caro (Langmuir 2013, 29, 8983−8988) and Take (US Pub No. 2005/0268956).
Regarding Claim 1, Bubnova et al. teaches a thermoelectric conversion module [Fig. 4, page 432, top right of page], comprising: a plurality of p-type thermoelectric conversion elements [PEDOT-TOS legs, page 432, top right of page] ; and a plurality of n-type thermoelectric conversion elements [TTF-TCNQ legs, Fig. 4, page 432, top right of page], wherein each of the plurality of p-type thermoelectric conversion elements and the plurality of n-type thermoelectric conversion elements includes:
a first electrode [Au contacts directly above substrate, Fig. 4, page 432, top right of page],
a second electrode [Au contacts directly above p and n type legs, Fig. 4, page 432, top right of page ] formed on an opposite side to a side on which the p-type thermoelectric conversion elements and the n-type thermoelectric conversion elements are in contact with the first electrode [Fig. 4, Au contacts are connected in series, Fig. 4], and
a thermoelectric material having a viscosity, being sandwiched between the first electrode and the second electrode, and being deformable with following deformation of the first electrode and the second electrode [Solution of PEDOT-Tos and TTF-TCNQ are in a solution when filled in epoxy based polymer cavity, page 431, bottom right of page, and then see Fig. 4, page, 432, to see formation of device]
wherein the plurality of p-type thermoelectric conversion elements and the plurality of n-type thermoelectric conversion elements include a plurality of partition walls, and are alternately positioned via the plurality of partition walls on the first electrodes in a mold having insulation [In figure 4, top of page 432, the n and p type legs are filled in the cavity within the Su-8]
wherein the p-type thermoelectric conversion element and the n-type thermoelectric conversion element make a pair [Fig. 4],
wherein the plurality of p-type thermoelectric conversion elements and the plurality of n-type thermoelectric conversion elements are connected in series [Fig. 4],
wherein the thermoelectric material is filled in recessed portions formed by the plurality of partition walls in the mold [p and n type legs in figure 4, top of page 432, the n and p type legs are filled in the cavity within the Su-8]
Bubnova et al. is silent on wherein the thermoelectric material includes a thermoelectric substance and a solvent, the solvent having wherein the solvent has a vapor pressure of 0 Pa or more and 1.5 Pa or less at 25°C, the thermoelectric material has a storage elastic modulus G' in a range of 1 x 101 Pa or more and 4* 106 Pa or less, and has a loss elastic modulus G" in a range of 5 Pa or more and 4x 106 Pa or less.
 Caro et al. teaches a thermoelectric material have a viscosity [TTF-TCNQ stabilized in n-octylamine, page 8984 middle left of page], comprising:	a thermoelectric substance [TTF-TCNQ, page 431, bottom right of page], and 
a solvent [n-octylamine, see rejection above], the use of n-octylamine provides the TTF-TCNQ with improved thermal stability, solubility, and conductivity [page 8987, middle left of page to the conclusion section], and is taught as stabilizing agent for the TTF-TCNQ [page 8985, top left of page].
Since Bubnova et al. teaches a thermoelectric device with an TTF-TCNQ solution, and the TTF-TCNQ leg has not been optimized [page 431, last two lines of the bottom right of page],  and is concerned about solubility [page 433, middle left of page], and conductivity [Fig. 3, middle and top left of page 432], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the TTF-TCNQ solution of Bubnova et al. with the TTF-TCNQ solution of Caro et al. in order to provide a thermoelectric device with improved thermal stability, solubility, and conductivity [page 8987, middle left of page to the conclusion section].
Take et al. teaches a thermoelectric material [Abstract] comprising the use of octyl amine or tri-n-octyl amine, as a stabilization/dispersing agent [0070].
Since Bubnova et al. teaches a thermoelectric device with an TTF-TCNQ solution, and the TTF-TCNQ leg has not been optimized [page 431, last two lines of the bottom right of page],  and is concerned about solubility [page 433, middle left of page], and conductivity [Fig. 3, middle and top left of page 432], and Caro et al. teaches the use of a n-octylamine as a substance that stabilizes TTF-TCNQ [Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the n-octylamine of Caro et al. with the tri-n-octylamine of Take et al. as it is merely the selection of a conventional stabilization agents for TTF-TCNQ solutions in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Since modified Bubnova et al. teaches the solvent is tris-n-octylamine and the thermoelectric substance comprises TTF and TCNQ , it is the view of the examiner that based on the teaching of modified Bubnova et al., has a reasonable basis to believe the claimed properties are inherently possessed by the solvent of modified Bubnova et al, meeting the limitation of “wherein the solvent has a vapor pressure of 0 Pa or more and 1.5 Pa or less at 25°C, the thermoelectric material has a storage elastic modulus G' in a range of 1 x 101 Pa or more and 4* 106 Pa or less, and has a loss elastic modulus G" in a range of 5 Pa or more and 4x 106 Pa or less.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 2, within the combination above, since modified Bubnova et al. teaches the solvent is tris-n-octylamine and the thermoelectric substance comprises TTF and TCNQ , it is the view of the examiner that based on the teaching of modified Bubnova et al., has a reasonable basis to believe the claimed properties are inherently possessed by the thermoelectric substance of modified Bubnova et al, meeting the limitation of wherein “the thermoelectric material has the storage elastic modulus G' in a range of 1x10^(3) Pa or more and 3.6x10^(6) Pa or less and the loss elastic modulus G" in a range of 1x10^(3) Pa or more and 3.5x10^(6) Pa or less.”
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 3, within the combination above, modified Bubnova et al. is silent on wherein a volume ratio of the thermoelectric substance to the thermoelectric substance and the solvent is in a range of from 20% to 60%.
As the reactor cost of construction and efficiency of operation are variables that can be modified, among others, by adjusting the parameters of the volume ratio of the thermoelectric substance and the solvent with said construction cost and operating efficiency both changing as the volume ratio of the thermoelectric substance and the solvent are changed, the precise parameters of the volume ratio of the thermoelectric substance and the solvent would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “a volume ratio of the thermoelectric substance to the thermoelectric substance and the solvent in the range of from 20% to 60%” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the volume ratio of the thermoelectric substance and the solvent in the apparatus of modified Bubnova et al.  to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding Claim 4, within the combination above, modified Bubnova et al. teaches wherein the thermoelectric substance is selected from the group consisting of an organic material [See rejection of claim 1, Solution of PEDOT-Tos and TTF-TCNQ are in a solution when filled in epoxy based polymer cavity, page 431, bottom right of page, and then see Fig. 4, page, 432, to see formation of device]	Regarding Claim 5, within the combination above, modified Bubnova et al. teaches wherein the organic material is a doped or undoped conductive polymer [See the rejection of claim 1, Solution of PEDOT-Tos and TTF-TCNQ are in a solution when filled in epoxy based polymer cavity, page 431, bottom right of page, and then see Fig. 4, page, 432, to see formation of device]
Regarding Claim 6, within the combination above, modified Bubnova et al. teaches  wherein the conductive polymer is selected from the group consisting of poly-3,4- ethylenedioxythiophene (PEDOT) [See rejection of claim 1, Solution of PEDOT-Tos and TTF-TCNQ, page 431, bottom right of page, and then see Fig. 4, page, 432, to see formation of device].
Regarding Claim 10, within the combination above, modified Bubnova et al. teaches  wherein
the organic material is a charge transfer complex, and
the charge transfer complex is a combination of a donor substance that is tetrathiafulvalene (TTF) or a derivative thereof, and an acceptor substance selected from the group consisting of tetracyanoquinodimethane (TCNQ) [See rejection of claim 1, Solution of PEDOT-Tos and TTF-TCNQ, page 431, bottom right of page, and then see Fig. 4, page, 432, to see formation of device]
Regarding Claim 11,  within the combination above, modified Bubnova et al. teaches  wherein the solvent is an organic solvent selected from the group consisting of an alkylamine with a carbon number of 11-30, a fatty acid with a carbon number of 7-30, a hydrocarbon with a carbon number of 12-35, an alcohol with a carbon number of 7-30, a polyether with a molecular weight of 100 to 10,000, derivatives thereof, and a silicone oil [See rejection of claim 1, tri-n-octylamine].
Regarding Claim 12, within the combination above, modified Bubnova et al. teaches  wherein the solvent is an alkylamine that is tri-n-octylamine or tris(2-ethylhexyl) amine, or a fatty acid that is oleic acid [See rejection of claim 1, tri-n-octylamine].
Regarding Claim 13, within the combination above, modified Bubnova et al. teaches  wherein the mold has elasticity [Bubnova: Fig. 4, top right of page 432, The instant application shows on page 32, lines 7, the photoresist is made of Su-8, which is also taught by the prior art; therefore, the Su-8 is expected to have some degree of elasticity].
Regarding Claim 14, wherein within the combination above, modified Bubnova et al. teaches a material of the mold is selected from the group of consisting of an epoxy resin, a fluoropolymer, an imide resin, an amide resin, an ester resin, a nitrile resin, a chloroprene resin, an acrylonitrile-butadiene resin, an ethylene-propylene-diene resin, an ethylene propylene, rubber, a butyl rubber, an epichlorohydrin rubber, an acrylic rubber, polyvinyl chloride, a silicone rubber, derivatives thereof, copolymers thereof, and cross-linked products thereof [Su-8, See rejection of claim 1]
Regarding Claim 15, wherein within the combination above, modified Bubnova et al. teaches  wherein a depth of the recesses is in the range of 10 .um or more and 1 mm or less [30 um, Fig. 4, top right of page].
Regarding Claim 19, wherein within the combination above, since modified Bubnova et al. teaches  which is a Peltier element [See rejection of claim 1].

Claim 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bubnova (NATURE MATERIALS,  VOL 10, JUNE 2011) in view of Caro (Langmuir 2013, 29, 8983−8988) and Take (US Pub No. 2005/0268956) as applied above in addressing claim 5, in further view of Kondo (WO2016/147809)
Regarding Claim 7, within the combination above, modified Bubnova et al. is silent on wherein
the solvent further includes an ion absorbent.
Kondo et al. teaches the use of an ion absorbent (ionic liquid, 0021) in a thermoelectric semiconductor composition, which provides extremely low vapor pressure, non-volatility, excellent thermostability and electrochemical stability, low viscosity, and high ionic conductivity [0021].
Since modified Bubnova et al. teaches the formation of a thermoelectric material by a solution, and Caro et al. is concerned about colloidal solution of organic conducting nanoparticles which are integrated into electronic devices [Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the ion absorbent of Kondo et al. within the solution of modified Bubnova  et al. in order to provide a material which provides extremely low vapor pressure, non-volatility, excellent thermostability and electrochemical stability, low viscosity, and high ionic conductivity [0021].
Regarding Claim 9, within the combination above, modified Bubnova et al. is silent on wherein the metal material is selected from the group consisting of a metal, a semimetal, and an intermetallic compound.
Kondo et al. teaches the use of an thermoelectric composition which can be a inorganic or organic material, comprising elements such as bismuth or antimony [0013].
Since modified Bubnova et al. teaches the use of a thermoelectric material, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the thermoelectric materials of Kondo et al. in the device of modified Bubnova et al. as it is merely the selection of conventional thermoelectric materials in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bubnova (NATURE MATERIALS,  VOL 10, JUNE 2011) in view of Caro (Langmuir 2013, 29, 8983−8988) and Take (US Pub No. 2005/0268956), as applied above in addressing claim 4, in further view of Takahashi (US Pub No. 2015/0107638)
Regarding Claim 8, within the combination above, modified Bubnova et al. is silent on wherein the inorganic material is a carbon-based material, and the carbon-based material is selected from the group consisting of a carbon nanotube, a carbon nanorod, a carbon nanowire, graphene, a fullerene, and derivatives thereof. 
Takahashi et al. teaches the use of CNT as a addition to a thermoelectric material used to provide excellent dispersing properties and higher thermoelectric performance [0008].
Since Bubnova et al. teaches a thermoelectric device with an TTF-TCNQ solution, and the TTF-TCNQ leg has not been optimized [page 431, last two lines of the bottom right of page],  and is concerned about solubility [page 433, middle left of page], and conductivity [Fig. 3, middle and top leftof page 432], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the CNT of Takahashi et al. in the thermoelectric solution of modified Bubnova et al. in order to provide improved dispersing properties, and higher thermoelectric performance [0008].
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bubnova (NATURE MATERIALS,  VOL 10, JUNE 2011) in view of Caro (Langmuir 2013, 29, 8983−8988) and Take (US Pub No. 2005/0268956), as applied above in addressing claim 1, in further view of Nakazato (JP2014-199836, Machine translation)
Regarding Claim 16,  within the combination above, modified Bubnova et al. is silent on wherein the second electrode is a metal foil or a sealing sheet including wiring.
Nakazato et al. teaches a thermoelectric material which can comprise a electrode made of a electrode material or electrode material foil [0065] of materials such as gold [0065].
Since modified Bubnova et al. teaches a electrode made of gold, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the gold electrode of modified Bubnova et al. with the electrode foil of Nakazato et al. as it is merely the selection of conventional electrode materials for thermoelectric devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bubnova (NATURE MATERIALS,  VOL 10, JUNE 2011) in view of Caro (Langmuir 2013, 29, 8983−8988), Take (US Pub No. 2005/0268956), and Nakazato (JP2014-199836, Machine translation)
Regarding Claim 17,  Bubnova et al. teaches a method of producing the thermoelectric conversion module according to claim 1, the method comprising:
a step of depositing the thermoelectric material on the first electrodes in a mold so that the plurality of p-type thermoelectric conversion elements and the plurality of n-type thermoelectric conversion elements are alternately arranged, the mold including a plurality of partition walls and the first electrodes formed between the plurality of partition walls [Fig. 4a, page 432, top right of page]; and
a step of forming the second electrodes on the deposited thermoelectric material [Fig. 4a, page 432, top right of page], and silent on wherein
the step of forming the second electrodes includes pressing a metal foil or a sealing seal including wiring, the second electrode being the metal foil or the sealing seal including wiring.
Nakazato et al. teaches a thermoelectric material which can comprise an electrode made of a electrode material or electrode material foil [0065] of materials such as gold [0065], the electrode can be formed by thermal compression [0065], which meets the limitation of “pressed”
Since modified Bubnova et al. teaches the formation of a thermoelectric device that comprise gold electrodes, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the electrode of modified Bubnova et al. with the method of forming the electrode foil of Nakazato et al. as it is merely the selection of a known method of forming thermoelectric electrodes in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Since modified Bubnova et al. teaches a electrode made of gold, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the gold electrode of modified Bubnova et al. with the electrode foil of Nakazato et al. as it is merely the selection of conventional electrode materials for thermoelectric devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 18, within the combination above, modified Bubnova et al. teaches wherein
the upper electrode is a metal foil or a sealing sheet including wiring [See rejection of claim 17].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/	Primary Examiner, Art Unit 1726